IN THE SUPREME COURT OF THE STATE OF DELAWARE

MELISSA TAYLOR,                               §
                                              §     No. 231, 2021
                Claimant Below,               §
                Appellant,                    §     Court Below—Superior Court
                                              §     of the State of Delaware
                       v.                     §
                                              §     C.A. No: N20A-05-002
STATE OF DELAWARE,                            §
                                              §
                Employer Below,               §
                Appellee.                     §

                               Submitted: January 12, 2022
                               Decided:   January 24, 2022

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                          ORDER
         This 24th day of January, 2022, after careful consideration of the parties’

briefs and the record on appeal, we affirm the Industrial Accident Board’s April 8,

2020 Decision on Petition to Determine Additional Compensation Due on the basis

of and for the reasons stated in the Superior Court’s June 24, 2021 Order.1

         NOW, THEREFORE, IT IS ORDERED that the order of the Industrial

Accident Board and the judgment of the Superior Court are AFFIRMED.

                                                    BY THE COURT:

                                                    /s/ Gary F. Traynor
                                                          Justice




1
    Taylor v. State, 2021 WL 2624645 (June 24, 2021).